Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/554,305 filed 08/29/2017 is in response to applicant’s argument/remarks and claim amendment filed 12/17/2020. Applicant’s response has been given full consideration.  
Claims Amendment
The claims of the application has been amended in the response filed on 12/17/2020. The status of the claims stand as follows:
3.1	Currently amended 		1, 7
3.2	Canceled 			2, 4, 6
3.3	Previously presented 		3, 5, 8-12, 
3.4	New				13-14
Claims 1, 3, 5, 7-14 are currently pending in this application.  
Withdrawal of Claim Rejection - 35 USC §103
The rejection of Claim 1, 3, 5, 7-9 rejected under 35 U.S.C. 103 as being unpatentable over Merriman et al. (U.S. PG Publication 2013/0309542) in view of Harada et al. (U.S. PG Publication 2013/0011713) has been overcome by the amendment of Claim 1. Therefore, the rejection has been withdrawn. 
The rejection of dependent Claim 10, Claim 11 and Claim 12 have also been withdrawn. Upon further consideration a new rejection is made and presented here in this Office Action. 
Claim Rejection —35 USC §103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1, 3, 5, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jun-Hui Jeong et al. (KR 10-2014-0039350; presented in the information disclosure statement dated 08/29/2017; the machine English language translation is used here; KR ‘350 hereafter) in view of Dunkel et al. (U.S. PG Publication 2013/0288100)

Regarding Claim 1 and 7 KR ‘350 discloses a battery module (KR ‘350 Abstract, page 1, 3, 4) comprising a pouch cell laminate (KR ‘350 page 3, 5, Fig. 1) comprising a first pouch cell 110 and a second pouch cell 110’ located adjacent to the first pouch cell 110 (KR ‘350 Fig. 1) , each pouch cell comprising: battery case 112 (KR ‘350 page 5, Fig. 1), equivalent to an accommodation portion for containing an electrode assembly (KR ‘350 Abstract, page 3); the battery case 112, equivalent to the accommodation portion, having a top wall, a bottom wall and a sidewall ( KR ‘350 Fig. 1), the sidewall forming an outer circumference of the accommodation portion (KR Fig. 1), a sealing portion (KR ‘350 page 3) 
KR ‘350 discloses the battery case 112 is sealed so that the two electrode terminals 114,116, are exposed to the outside (KR ‘350 page 5 para 9), and the sealing part is formed by outer periphery contact area 113 of the lower case and upper case and thermally fused (KR ‘350 page 6 para 1), such that the sealing part comprises the structure of curving toward the perpendicularly and adhering closely to the sidewall of the storage unit (KR ‘350 page 6 para 1). 
Dunkel discloses a battery module (Dunkel paragraph 0013), and flat electrochemical cell (Dunkel paragraph 0004) that is a pouch cell (Dunkel paragraph 0008), the pouch electrochemical cell is encased in packaging or a cell housing, comprising a seal seam on the edges of the cell housing, which is formed by permanent connection or sealing of the housing in the seal seam on the edge of the cell (Dunkel paragraph 0008, 0066) formed by hot-sealing step or similar process steps (Dunkel paragraph 0066) and the sealing portion 3 extend outwardly from the outer circumference of the housing (Dunkel Fig. 1, 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the sealing of the pouch cell of KR ‘350 by the teaching of Dunkel and made the sealing extend outwardly from the circumference of the housing as disclosed by Dunkel in order to facilitate the sealing process such as hot-sealing (Dunkel paragraph 0066) and provided a permanent seal  (Dunkel paragraph 0008) so that a substance exchange between the inside of the electrochemical cell and its environment is practically impossible (Dunkel paragraph 0066). Such a modification is considered to be the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
KR ‘350 discloses an electrode lead 114, 116, extending outwardly from the sealing portion (KR ‘350 Fig. 2); a first cooling fin 150 having such a size and a shape to contact and surround the sidewall forming the outer circumference of the accommodation portion 112 and contacts the sealing portion of each of the first pouch cell 110 and the second pouch cell 110’ (KR ‘350 Fig.  2, 4) ; and a cooling plate 140 including a thermal conduction member 130 located on one side of Claim 7.


    PNG
    media_image1.png
    459
    589
    media_image1.png
    Greyscale

KR ‘350 Fig. 4
   
Regarding Claim 3 KR ‘350 discloses the first cooling fin is composed of an aluminum material (KR ‘350 Claim 8 and 9 in page 7 and 8).
Regarding Claim 5  KR ‘350 discloses the top wall of the accommodation portion of the first pouch cell 110 and the bottom wall of the accommodation portion of the second pouch cell 110
Regarding Claim 8 KR ‘350 discloses each of the first cooling fin 150 and second cooling fin 150’ has a first side, a second side, a first end and a second end, and wherein the cooling plate including thermal conduction member directly contacts the first side of the first cooling fin and the first side of the second cooling fin (KR ‘350 Fig. 4) 
Regarding Claim 9 KR ‘350 discloses the first cooling fin has a first side, a second side, a first end and a second end, and wherein the cooling plate directly contacts the first side of the first cooling fin (KR ‘350 Fig. 4). 
Regarding Claim 10 Dunkel discloses the sealing portion 3 of each pouch cell 2 has a width (Dunkel Fig. 1, 2), and KR ‘350 discloses a width of the first cooling fin is equal to a width of each pouch cell (KR ‘350 Fig. 4). 
Regarding Claim 11 The battery module of claim 1, wherein each pouch cell comprises two electrode leads that extend outwardly from the sealing portion at opposite ends of each pouch cell (KR ‘350 Claim 11) 
Regarding Claim 12 KR ‘350 as modified by Dunkel the sealing portion and the electrode lead extend further outwardly from the first cooling fin (KR Fig. 4; Dunkel Fig. 1, 2). 
Regarding Claim 13 KR ‘350  discloses first cooling fin 150, 150’ simultaneously surrounds the sidewalls forming the outer circumferences of the accommodating portions 112 of the first pouch cell 110 and the second pouch cell 110’ (KR “350 Fig. 4). 
Regarding Claim 14 KR ‘350 is silent the second cooling fin simultaneously surrounds the sidewalls forming the outer circumferences of the accommodating portions of the second pouch cell and the third pouch cell. KR ‘350, however, discloses multiple battery cell in the battery module (KR ‘350 page 2), and disclosure cooling fin of two such cell  surrounding the outer circumference of a first cell 110 and a second cell 110’ (KR’ 350 Fig. 4). Therefore, in a multiple . 
Response to Argument
In the response filed on 12/17/2020 Applicant traverses the rejection of the claims under 103 over Merriman in view of Harada. Applicant argues that Claim 1 has been amended and that Merriman in view of Harada does not disclose the limitation of Claim 1 as amended and the respective dependent claims. Applicant’s argument is persuasive and the amendment of Claim 1 overcomes the previously presented rejection. Therefore, as noted above in this Office Action the rejection of Claim 1 under 103 over Merriman in view of Harada and of the respective dependent claims 10-12 have been withdrawn. Upon further search and consideration a new rejection under 103 over KR ‘350 in view of Dunkel is made and presented in this Office Action. 
 KR ‘350 discloses a battery module comprising of pouch battery cell 110, 110’ the cells having a housing 112, considered equivalent to the accommodation portion, having a a top wall, a bottom wall and side walls forming an outer circumference of the housing or accommodation portion, a sealing portion, electrode tabs 114, 116 extending form the sealing portion, and a cooling fin 150 that contact and surround the side wall of the pouch cells, and a cooing plate 140 at the bottom of the battery module such that the cooling plate contact the cooling fin perpendicularly to a planar direction of the cooling fin 150. KR ‘350 silent about the sealing portion extending outwardly from the outer circumference of the accommodation portion, which is modified by 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722